                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

  JUSTIN RYAN KEAGHEY                                     CIVIL ACTION


  VERSUS                                                  NO: 19-12713


  HOUMA POLICE DEPARTMENT, ET                             SECTION: "A" (5)
  AL.




                                         ORDER

       The Court, having considered the record, the applicable law, the Report and

Recommendation of United States Magistrate Judge North, and the Plaintiff’s objection

to the Magistrate Judge's Report and Recommendation, hereby approves the Report and

Recommendation of United States Magistrate Judge North and adopts it as its opinion in

this matter.

       Accordingly;

       IT IS ORDERED that the Plaintiff Justin Keaghey’s 42 U.S.C. § 1983 claims

against the Defendants are DISMISSED WITH PREJUDICE pursuant to 28 U.S.C.

§1915(e)(2)(B)(i) and (ii).



       November 12, 2019

                                    _______________________________
                                             JAY C. ZAINEY
                                      UNITED STATES DISTRICT JUDGE
